Citation Nr: 9928966
Decision Date: 10/07/99	Archive Date: 12/06/99

DOCKET NO. 95-33 866               DATE OCT 07, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to a compensable disability rating for residuals of
a fracture of the left clavicle.

2. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for a cervical spine
condition.

3. Whether new and material evidence has been submitted to reopen
a claim of entitlement to service connection for a lumbar spine
condition.

REPRESENTATION

Appellant represented by: Disabled American Veterans

INTRODUCTION

The veteran served on active duty from March 1945 to October 1946.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a rating decision by the Department of Veterans Affairs
(VA) Regional Office (RO) in Montgomery, Alabama.

The case was previously before the Board in July 1998, when it was
remanded for medical records and adjudicative action. The requested
development has been completed. The Board now proceeds with its
review of the appeal.

FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an
equitable disposition of the veteran's appeal for an increased
rating for residuals of a fracture of the left clavicle.

2. The service-connected residuals of a fracture of the left
clavicle are manifested by limitation of left shoulder motion to
approximately shoulder level, without greater limitation of motion.

3. In August 1982, the RO notified the veteran of the result of
initial review of his claim for service connection for a neck
(cervical spine) condition. In September 1982, the veteran notified
the RO of his disagreement with that result. The RO has not issued
a statement of the case on the issue of entitlement to service
connection for a neck (cervical spine) condition.

4. In 1982, the RO denied service connection for aback (lumbar
spine) disorder and the veteran did not perfect a timely appeal.

2 -

5. Since the 1982 RO denial of service connection for a back
disorder, the veteran has submitted evidence which is cumulative
and redundant.

6. Since the 1982 RO denial of service connection for a back
disorder, the veteran has not submitted evidence which by itself or
in connection with evidence previously assembled is so significant
that it must be considered in order to fairly decide the merits of
the claim.

CONCLUSIONS OF LAW

1. The criteria for a 20 percent rating for residuals of a fracture
of the left clavicle have been met. 38 U.S.C.A. 1155, 5107 (West
1991); 38 C.F.R. Part 4, including 4.7 and Code 5201, 5203 (1998).

2. The veteran's claim for service connection for a neck (cervical
spine) condition is still open. He does not need to submit new and
material evidence to reopen the claim. The RO must consider the
claim based on all evidence of record, and if denied, issue a
statement of the case on the issue of entitlement to service
connection for a neck (cervical spine) condition. 38 U.S.C.A. 5108,
7105.

3. The veteran has not submitted new and material evidence to
reopen his claim for service connection for aback (lumbar spine)
disorder. 38 U.S.C.A. 5108 (West 1991); 38 C.F.R. 3.156 (1998).

4. The 1982 denial of service connection for a back (lumbar spine)
disorder remains final. 38 U.S.C.A. 7105 (West 1991); 38 C.F.R.
20.1103 (1998).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Entitlement to a Compensable Disability Rating for Residuals of
a Fracture of the Left Clavicle

The veteran's claim is "well grounded" within the meaning of 38
U.S.C.A. 5107(a) (West 1991). That is, his assertion that his
service-connected disability has worsened raises a plausible claim.
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

All relevant facts have been properly developed. VA has completed
its duty to assist the veteran in the development of his increased
rating claim. See 38 U.S.C.A. 5107(a). The veteran has not reported
that any other pertinent evidence might be available. See Epps v.
Brown, 9 Vet. App. 341, 344 (1996).

In considering the severity of a disability, the Board has reviewed
the medical history of the veteran. 38 C.F.R. 4.1, 4.2 (1998).

An April 1945 service medical record shows the veteran sustained a
simple complete fracture of the left clavicle. He was treated with
traction for reduction. May 1945 X-rays were said to show the
clavicle in good position. Later that month, after the veteran's
an-n was removed from extension, X-rays reportedly showed good
position of the bone with a fair amount of callus. The veteran had
limited duty in June 1945 and was returned to full duty in July
1945.

A July 1946 service medical record shows the veteran complained of
residual stiffness. Diathermy and message were recommended. In
August 1946, The veteran complained that his left clavicle had been
tender since the fracture. The examiner found slight tenderness at
the lateral end, slightly posterior to the acromioclavicular joint.

4 -

A May 1948 rating decision granted service connection for a simple
fracture of the left clavicle, non-symptomatic, and assigned a non-
compensable rating.

Service-connected disabilities are rated in accordance with a
schedule of ratings which are based on average impairment of
earning capacity. Separate diagnostic codes identify the various
disabilities. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4
(1998).

For the clavicle or scapula, impairment with dislocation will be
rated as 20 percent disabling. A nonunion will be rated as 20
percent disabling where there is loose movement and as 10 percent
disabling without loose movement A malunion will be rated as 1 0
percent disabling. Or the disability may be rated on impairment of
function of contiguous joint. 38 C.F.R. Part 4, Code 5203 (1998).

In every instance where the schedule does not provide a zero
percent evaluation for a diagnostic code, a zero percent evaluation
shall be assigned when the requirements for a compensable
evaluation are not met. 38 C.F.R. 4.31 (1998).

In June 1948, X-rays showed no evidence of any pathology. There was
a little twist in the clavicle at the junction of the outer and
middle thirds were the fracture might have been, but it had not
deformed the clavicle much and there was no widening of the
acromioclavicular joint.

The report of the June 1948 VA examination shows there was no
atrophy, deformity or limitation of motion. There was slight
crepitus of the shoulder. The diagnosis was residual fracture of
the left clavicle.

On the November 1981 VA examination, the veteran complained of pain
in both shoulders. X-rays described the shoulders as essentially
normal. The diagnosis was fracture of the left clavicle with
residual deformity and limitation of motion above shoulder level.
The examination report shows the veteran is right handed.

5 -

The report of the September 1988 VA examination shows a full range
of motion of the shoulders. There was no cyanosis, clubbing or
edema. Upper extremity sensation was good and strength was +5/5.
There was no palpable displacement of the clavicle. There was
minimal crepitance on passive motion of the left shoulder. The
diagnosis was status post fractured clavicle with no neurologic
findings of residuals present. X-rays revealed deformity of the
distal shaft of the left clavicle, which might represent a very old
remodeled fracture. No other abnormalities were seen.

The current rating is based on the current extent of the
disability, so this discussion will focus on the recent evidence,
which is the most probative source of information as to the current
extent of the disability. See Francisco v. Brown, 7 Vet. App. 55
(1994).

The claim for an increased rating was received in September 1994.
VA clinical records in the year before the claim was received show
treatment for other disabilities.

The veteran was examined in October 1995. X-rays of the left
shoulder revealed deformity of the greater tuberosity and the
glenoid suggestive of a prior anterior dislocation. No current
abnormality was identified. The veteran complained of pain in his
left shoulder, neck and low back. There was no swelling or
deformity. The range of shoulder motion was 0 degrees to 90 degrees
to 135 degrees. Internal rotation went from 0 to 40 degrees.
External rotation went from 0 to 50 degrees. Abduction went from 0
to 90 to 100 degrees. The diagnosis was fracture of the left
clavicle, old.

38 C.F.R. Part 4, Code 5203 provides that disability of the
clavicle may be rated on impairment of function of contiguous
joint. 38 C.F.R. Part 4, Code 5203 (1998).

Limitation of motion of the arm to 25' from the side will be rated
as 40 percent disabling for the major arm and as 30 percent
disabling for the minor arm.

- 6 -

Limitation of motion of the arm to midway between side and shoulder
level will be rated as 30 percent disabling for the major arm and
as 20 percent disabling for the minor arm. Limitation of motion of
the arm at shoulder level will be rated as 20 percent disabling for
the major or minor arm. 38 C.F.R. Part 4, Code 5201 (1998).

A limitation of abduction to 100 degrees is approximately to
shoulder level. 38 C.F.R. 4.7 (1998). This warrants a 20 percent
rating under the applicable code. 38 U.S.C.A. 5107(b) (West 1991).

The January 1999 VA examination considered the functional effects
of pain in accordance with 38 C.F.R.  4.40, 4.45. See DeLuca v.
Brown, 8 Vet. App. 202 (1995). Shoulder motion stopped when pain
began. There was slight evidence of painful motion. There was no
edema, effusion, instability or weakness. There was slight
tenderness of the left clavicle. There was no redness, heat or
abnormal or guarding movement. The range of shoulder motion was:
forward flexion to 92 degrees, abduction to 90 degrees, external
rotation to 45 degrees, and internal rotation to 43 degrees.
Similar limitations were noted in the right shoulder. The diagnosis
was degenerative joint disease of both shoulders with slight loss
of function due to pain; old fracture of left clavicle.

Degenerative joint disorder affecting both shoulders has been
diagnosed. Service connection has not been established for this
disability. While this might appear to a lay observer to indicate
that the non-service-connected condition is the primary cause of
the shoulder limitation, no physician has indicated that the left
shoulder limitation is due to anything other than the service-
connected disability. Consequently, the service-connected clavicle
disorder must be rated on the basis of the limitation in the left
shoulder. Forward flexion to 92 degrees approximates shoulder level
and abduction to 90 degrees is to shoulder level. This warrants a
20 percent rating under Code 5201, as noted above.

The Board has reviewed the medical examination reports as well as
the VA clinical records and the veteran's statements, there is no
evidence that left shoulder motion

7 -

is limited to approximately 25' from the side, as required for the
next higher rating for the minor upper extremity.

Preliminary review of the record does not reveal that the RO
expressly considered referral of the case to the Under Secretary
for Benefits or the Director, Compensation and Pension Service for
the assignment of an extraschedular rating under 38 C.F.R.
3.321(b)(1) (1998). This regulation provides that to accord justice
in an exceptional case where the schedular standards are found to
be inadequate, the field station is authorized to refer the case to
the Under Secretary for Benefits or the Director, Compensation and
Pension Service for assignment of an extraschedular evaluation
commensurate with the average earning capacity impairment. The
governing criteria for such an award is a finding that the case
presents such an exceptional or unusual disability picture with
such related factors as marked inference with employment or
frequent periods of hospitalization as to render impractical the
application of the regular schedular standards. The United . p
States Court of Appeals for Veterans Claims (known as the United
States Court of Veterans Appeals prior to March 1, 1999)
(hereinafter, "the Court") has held that the Board is precluded by
regulation from assigning an extraschedular rating under 38 C.F.R.
3.321(b)(1) in the first instance, however, the Board is not
precluded from raising this question, and in fact is obligated to
liberally read all documents and oral testimony of record and
identify all potential theories of entitlement to a benefit under
the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The
Court has further held that the Board must address referral under
38 C.F.R. 3.321(b)(1) only where circumstances are presented which
the Director of VA's Compensation and Pension Service might
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App.
218, 227 (1995). Having reviewed the record with these mandates in
mind, the Board finds no basis for further action on this question.
VAOPGCPREC. 6-96 (1996).

8 - 

2. Whether New and Material Evidence has been Submitted to Reopen
a Claim of Entitlement to Service Connection for a Cervical Spine
Condition

In March 1981, the RO received the veteran's claim for compensation
or pension. The veteran claimed left shoulder, back and leg
conditions. A statement dated in October 1981 discussed the left
shoulder and back. On the November 1981 VA examination, the veteran
complained of pain in both shoulders, back and legs. Diagnoses
included a mild limitation of neck motion. A December 1981 rating
decision denied an increased rating for fracture of the left
clavicle and awarded pension benefits based on disabilities
including arthralgia of the cervical spine.

The veteran responded in a July 1982 statement, stating that his
neck and other conditions were caused as the result of his active
service.

In August 1982, the RO sent the veteran a letter advising him that
if he wished to claim service connection for disabilities including
a neck condition, he must submit evidence that the disabilities
were incurred or aggravated in service. Additionally, medical
evidence "must be furnished" demonstrating treatment for the
disability from the time of his separation from active service
until the present.

In September 1982, the veteran replied to the August 1982 letter,
expressing his disagreement and requesting a statement of the case.

A September 1982 rating decision listed issues as service
connection for back, lung, right leg and left leg conditions. The
discussion and decision portions of the rating decision did not
mention the neck. Arthralgia of various joints, including the
cervical spine, was listed among the non-service-connected
conditions supporting a permanent and total disability rating for
pension purposes.

The September 1982 statement of the case did not list the neck
among the issues or decision. A paragraph in the middle of page 3
asserted that the September 1982 rating decision had been made
denying service connection for various disorders,

9 -

including a neck condition and that the statement of the case would
serve as the veteran's formal notice.

The veteran's next mention of his neck came in a statement dated in
July 1988. In August 1988, a rating decision was made and the
veteran was informed that service connection for his neck condition
was previously denied; and in order to establish service connection
he had to submit evidence to show the conditions were incurred in
or aggravated by service and had existed through the years since
discharge from service. The veteran did not respond.

A statement dated in September 1994, was the next reference to the
veteran's neck. That statement initiated the current claim.

Although the September 1982 statement of the case informed the
veteran that service connection for a neck disability had been
denied by the September 1982 rating decision, review of that rating
decision establishes that it did not address the issue of
entitlement to service connection for a neck or cervical spine
disorder.

The Board finds that the August 1982 letter was the notice of
initial review. 38 U.S.C.A. 7105(b)(1) (West 1991). That review
told the veteran that he had to submit evidence. If he did not
submit the requested evidence, the claim would be considered
abandoned without further action by the RO. 38 C.F.R. 3.15 8
(1998). Under those circumstances, the August 1982 would
undoubtedly been the final action by the RO and the benchmark for
determining if new and material evidence had been submitted to
reopen the claim.

The veteran specifically disagreed with the August 1982 letter.
That statement was accepted by the RO as a notice of disagreement.
At that point, the RO had a duty to send the veteran a statement of
the case on the neck issue. 38 U.S.C.A. 7105 (West 1991).
Nevertheless, the statement of the case did not address the issue.
The incorrect statements about the neck in the September 1982
rating decision do not cure the defects. The September 1982
statement of the case did not meet the

- 10- 

requirements for a statement of the case in relation to the neck
issue. 38 U.S.C.A. 7105(d)(1) (West 1991). Consequently, the claim
is still open and the RO must send the veteran a statement of the
case which considers all evidence of record.

3. Whether New and Material Evidence has been Submitted to Reopen
a Claim of Entitlement to Service Connection for a Lumbar Spine
Condition

In March 1981, the RO received the veteran's claim for compensation
or pension. The veteran claimed left shoulder, back and leg
conditions. A statement dated in October 1981 discussed the back.
On the November 1981 VA examination, the veteran complained of pain
in his back. Diagnoses included a moderate limitation of lumbar
spine motion. X-rays of the lumbar spine disclosed osteoporosis,
degenerative spurs, and spondylosis.

A December 1981 rating decision awarded pension benefits based on
disabilities including degenerative changes in the lumbar spine.

The veteran responded in a July 1982 statement, stating that his
back and other conditions were caused as the result of his active
service.

In August 1982, the RO sent the veteran a letter advising him that
if he wished to claim service connection for disabilities including
a back condition, he must submit evidence that the disabilities
were incurred or aggravated in service. Additionally, medical
evidence "must be furnished" demonstrating treatment for the
disability from the time of his separation from active service
until the present. Here again, the Board finds this letter was the
notice of initial review. 38 U.S.C.A. 7105(b)(1) (West 1991).

In September 1982, the veteran replied to the August 1982 letter,
expressing his disagreement and requesting a statement of the case.
This was a timely notice of disagreement and the RO,accepted it as
such.

- 11 -

A September 1982 rating decision denied service connection for
back, lung right leg and left leg conditions. The discussion
portion of the rating decision addressed the back claim.

The September 1982 statement of the case fully covered the issue of
service connection for a back condition and informed the veteran of
his appeal rights.

In a statement dated in November 1982, the veteran requested an
extension of time to submit his appeal. By a December 1982 letter,
the RO granted the veteran an additional 60 days to file his
appeal. The veteran did not submit a timely appeal.

The veteran's next mention of his back came in a statement dated in
July 1988. In August 1988, a rating decision was made and the
veteran was informed that service connection for his back condition
was previously denied; and in order to establish service connection
he had to submit evidence to show the conditions were incurred in
or aggravated by service and had existed through the years since
discharge from service. The veteran did not respond.

A statement dated in September 1994, was the next reference to the
veteran's back. That statement initiated the current claim.

Decisions of the RO which are not appealed are final. 38 U.S.C.A.
7105(c) (West 1991); 38 C.F.R. 20.1103 (1998).

The United States Circuit Court of Appeals for the Federal Circuit
has held that this is a jurisdictional matter. That is, no matter
how the RO developed the claim, VA has no jurisdiction to consider
the claim unless the appellant submits new and material evidence.
Therefore,, whether the RO considered the issue or not, the first
determination which the Board must make, is whether the veteran has
submitted new and material evidence to reopen the claim. See
Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).

- 12 -

In analyzing a claim that new and material evidence has been
submitted to reopen a claim, the first determination is whether new
and material evidence has been presented under 38 C.F.R. 3.156(a);
second, if new and material evidence has been presented,
immediately upon reopening it must be determined whether, based
upon all the evidence and presuming its credibility, the claim as
reopened is well grounded pursuant to 38 U.S.C. 5107(a); and third,
if the claim is well grounded, the claim will be evaluated on the
merits after ensuring the duty to assist under 38 U.S.C. 5107(a)
has been fulfilled. See Winters v. West,- 12 Vet. App. 203 (1999);
Elkins v. West,- 12 Vet. App. 209 (1999).

The first analysis is whether new and material evidence has been
presented to reopen the claim. New and material evidence need not
change the final outcome of the case, but there is a standard set
forth in the regulation which must be met. See Hodge v. West, 155
F.3d 1356, 1360-62 (Fed.Cir. 1998).

New and material evidence means evidence not previously submitted
to agency decision makers that bears directly and substantially
upon the specific matter under consideration, which is neither
cumulative nor redundant, and which by itself or in connection with
evidence previously assembled is so significant that it must be
considered in order to fairly decide the merits of the claim. 38
C.F.R. 3.156 (1998).

This is a two part test. First, the evidence must be "[n]ew." That
is it must not have previously been submitted to agency decision
makers. Also, it must be neither cumulative nor redundant.
Secondly, it must be "material." That is, it must bear directly and
substantially upon the specific matter under consideration.
Additionally, by itself or in connection with evidence previously
assembled it must be so significant that it must be considered in
order to fairly decide the merits of the claim.

13 -

At the time of the 1982 decision, the record contained service
medical records showing a fracture of the left clavicle,
hospitalization, and subsequent shoulder complaints. The record
contained an April 1945 examination report which stated that the
veteran's bones and joints were normal except for the injury to the
shoulder. The service medical records do not show any back or
lumbar spine complaints, findings or diagnoses. The 1982 record
also contained medical information showing current limitation of
lumbar spine motion and X-ray evidence of osteoporosis,
degenerative changes and spondylosis. The evidence also contained
the veteran's July 1982 certified statement to the effect that his
back and other disabilities were the result of his active service.

Since the 1982 decision,, numerous medical reports have been
submitted showing the veteran's current back disability. Because
the previous evidence showed a current back disability, further
evidence of a current back disability is cumulative and not
material.

The veteran has made additional statements specifically asserting
that a back injury was incurred at the time of his clavicle
fracture. While these provide a more detailed statement of events,
they are also essentially cumulative of the previous statements of
service incurrence.

The veteran's sister submitted a statement to the effect that she
visited him in a service department hospital, where he was being
treated for back and shoulder injuries. Because there is no
evidence that the veteran's sister is a trained medical
professional, there is no evidence that she is competent to report
a diagnosis. A veteran's statements as to what a doctor said are
not competent as new and material evidence to reopen a claim. See
Warren v. Brown, 6 Vet App 4 (1993). Similarly, statements as to
diagnoses from other lay witnesses can not be considered competent
as new and material evidence to reopen a claim.

14 -

Some additional service medical records were obtained. These
included the report of the examination for separation from service,
in October 1946. It shows an injury to the left shoulder in April
1945. At the time of examination, there were no musculoskeletal
defects. While this evidence is new, it does not support back
injury in service or the presence of a chronic back disability.

The claim was essentially denied in 1982 because of a lack of
evidence to connect the current disability to the claimed injury in
service. Since then, the veteran has not submitted any new evidence
which addresses the connection issue. There is no new evidence that
the claimed back injury in service was chronic. There is no new
evidence to connect the claimed injury in service to a current
disability. Everything which has been submitted is cumulative or
redundant as to the claimed injury in service and the current
disability. There is no new evidence which by itself or in
connection with evidence previously assembled is so significant
that it must be considered in order to fairly decide the merits of
the claim. There is nothing which meets the definition of new and
material evidence. 38 C.F.R. 3.156 (1998). As there is no new and
material evidence, the claim can not be reopened and the previous
denial remains final.

ORDER

A 20 percent rating is granted for residuals of a fracture of the
left clavicle, subject to the laws and regulations governing the
payment of monetary awards.

As the claim for service connection for a neck (cervical spine)
condition is still open, the petition to reopen the claim is
dismissed.

The petition to reopen a claim of entitlement to service connection
for a lumbar spine condition is denied.

15 -

REMAND

The issue of entitlement to service connection for a neck (cervical
spine) disorder is REMANDED to the RO for the following:

1. The RO must consider the claim for service connection for a neck
(cervical spine) disorder on a de novo basis, considering all
evidence of record.

2. If the claim remains denied, without any further action from the
veteran, the RO must issue a statement of the case on the issue of
entitlement to service connection for a neck (cervical spine)
disorder.

Thereafter, the case should be processed in accordance with the
current appellate procedures. If the veteran files a timely appeal,
the claim for service connection for a neck (cervical spine)
disorder should be returned to the Board for appellate review. The
Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 3 69 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been

- 16 -

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

CLIFFORD R. OLSON 
Acting Member, Board of Veterans' Appeals



 224860110      991018    904599

DOCKET NO. 94-05 865               DATE OCT 18, 1999

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in Winston-Salem, North Carolina

THE ISSUE 

Entitlement to service connection for a psychiatric disorder.

REPRESENTATION 

Appellant represented by: The American Legion

WITNESSES AT HEARING ON APPEAL 

Appellant and his mother

ATTORNEY FOR THE BOARD 

J. Horrigan, Counsel

INTRODUCTION

The veteran had active service from December 1975 to August 1976.

In a January 1982 decision, the Board of Veterans' Appeals (Board)
denied service connection for a psychiatric disorder.

This matter comes before the Board on appeal from a May 1993 rating
action in which the RO determined that no new and material evidence
had been submitted to reopen the veteran's claim for service
connection for a psychiatric disorder. In December 1995, the
veteran appeared and gave testimony at a hearing at the RO before
the undersigned member of the Board. A transcript of this hearing
is of record.

This case was remanded by the Board for procedural reasons in June
1996. In September 1996 the Board found that new and material
evidence had been submitted to reopen the veteran's claim for
service connection for a psychiatric disorder and again remanded
the case for evidentiary development. The Board again remanded this
case to the RO in September 1997 and April 1999. It is before the
Board for Appellate consideration at this time.

FINDING OF FACT

The veteran's paranoid schizophrenia had its onset during service.

CONCLUSION OF LAW

Chronic paranoid schizophrenia was incurred during service. 38
U.S.C.A. 1131, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 3.303(d)
(1999).

- 2 -

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes initially that it finds the veteran's claim for
service connection for a psychiatric disorder to be "well grounded"
within the meaning of 38 U.S.C.A. 5107, in that the claim is
plausible. All relevant facts pertaining to the veteran's claim
have been developed to the extent possible, and no further
assistance to the veteran is required to satisfy the VA's duty to
assist him in the development of this claim as mandated by 38
U.S.C.A. 5107(a).

On the veteran's September 1975 examination prior to service
entrance, he was evaluated as psychiatrically normal. Review of the
service medical records reveals no findings or diagnosis of any
psychiatric disorder. On the veteran's August 1976 examination
prior to service discharge, he was evaluated as psychiatrically
normal.

The veteran was hospitalized at a VA facility in June and July 1979
for anxiety and delusions about sexual matters. It was said that he
had had one episode of clear auditory hallucinations some years
earlier, but his current symptoms were the result of a sexual
experience which occurred some months prior to hospitalization. It
appeared that schizophrenia was the correct diagnosis, but since
this was probably his first episode, the discharge diagnosis was
acute psychotic episode, type undetermined, probably schizophrenia.
He was again hospitalized by the VA in December 1979 for a suicide
attempt by drug overdose. A psychosis was also diagnosed. During VA
hospitalizations in July and August 1982, November and December
1983 and from late October to mid December 1985, the discharge
diagnosis was chronic schizophrenia, chronic disorganized type.
After a June 1989 VA hospitalization the diagnoses included
paranoid schizophrenia, by history. VA clinical records reflect
outpatient treatment during the early 1990s for paranoid
schizophrenia.

During a December 1995 Board hearing before the undersigned Board
member, the veteran stated that he had a nervous breakdown while
incarcerated in the brig

- 3 -

during service and that he attempted to commit suicide at that
time. He said that he had psychiatric symptoms from the time of his
discharge but did not seek treatment until he was hospitalized in
June 1979.

During a December 1996 VA. psychological examination, the veteran
reported that he had experienced psychiatric symptoms in service
and reported feeling that he had suffered a nervous breakdown. He
further stated that he decided to commit suicide and tied several
of his T-shirts together to hang himself, but a passing guard
discovered his intention and he was referred for a psychiatric
evaluation. The veteran said that he lied to the psychiatrist in
service because he did not want to leave the military. The
examining psychologist concluded that the veteran "was most likely
mentally ill-prepared for the demands and rigors of military
service and likely began experiencing significant psychotic
symptomatology during his military service; consequently, he was
incapable of adequately performing his military duties. Therefore,
it is at least as likely as not that the veteran's psychosis was
manifest in service or within one year following his discharge from
service." This opinion was offered without review of the claims
folder.

Thereafter, the veteran was seen for an examination by a VA
psychiatrist in December 1996. It was indicated that the VA
psychiatrist reviewed the claims folder. The diagnostic impression
was chronic undifferentiated schizophrenia. After noting that the
medical records did not show treatment for a psychiatric disorder
in service or within one year of discharge, the psychiatric
examiner concluded that it was unlikely the veteran's psychosis was
present in service or within one year following discharge, or that
it was related to his military service. He stated that the
veteran's illness would have occurred regardless of whether he had
served in the military or not.

Thereafter, the RO requested an opinion from the VA psychiatrist in
order to reconcile the different opinions from the psychiatrist and
psychologist on examination of the veteran. In a February 1997
addendum to his December 1996 report of examination, the VA
psychiatrist said that he did not believe that the veteran's
psychosis was manifested during service or within one year
following his

- 4 -

discharge from service. He noted that he found no evidence of any
psychiatric treatment or examination during service or within one
year of service discharge.

Pursuant to the September 1997 Board remand, the veteran was seen
for further VA psychiatric examination in April 1998 by a VA
psychiatrist other than the individual who had examined the veteran
in December 1996. The VA examiner was asked to provide a medical
opinion with respect to two specific questions posed in the
September 1997 remand: (1) whether it was at least as likely as not
that the veteran's psychosis was manifest in service or within one
year of discharge from service; (2) if the answer to (.1) is in the
negative, whether it was at least as likely as not that the
veteran's psychosis was related to service. The claims folder was
reviewed by the examiner. On examination, the veteran was observed
to be alert, tense, quiet and cooperative. In response to the first
question posed in the September 1997 remand, the VA examiner
indicated that, based on his examination of the veteran and a
review of the claims folder, he did not believe that the veteran's
psychosis was manifested in service or within one year following
his discharge from service. With regard to the second question, the
VA examiner indicated that the "currently available information did
not make it possible to answer the question of whether the
veteran's psychosis was related to service without undue
speculation."

Since the Board found the response of the VA physician who
conducted the April 1998 examination to be nonresponsive, a further
VA psychiatric examination was conducted in May 1999. At the
conclusion of this examination, the VA physician rendered a
diagnosis of paranoid schizophrenia. He commented that it did seem
that it was possible that the veteran's behavior during service was
of prodromal symptoms of schizophrenia. He further said that it was
known that schizophrenia usually had an extended period of early
symptoms before a person became blatantly psychotic. The doctor
further said that it was doubtful that stress in the service caused
these prodromal symptoms, but that they occurred in the natural
course of the illness while he was in the service.

- 5 -

Service connection may be granted for disability due to disease or
injury incurred in or aggravated by service. 38 U.S.C.A. 1131.
Service connection may be granted for a disorder diagnosed after
service when all the evidence indicates that it had its onset
during service. 38 C.F.R. 3.303(d).

The veteran's service medical records do not indicate any treatment
for psychiatric symptoms during active service and there is no post
service medical evidence indicative of a psychosis until mid 1979,
almost three years subsequent to service. However, there has been
considerable disagreement among the various VA examiners who have
evaluated the veteran's psychiatric disorder in recent years as to
whether the veteran's currently diagnosed psychosis may be related
to service. VA physicians who examined the veteran in 1996, 1997,
and 1998 have essentially opined that the veteran's current
psychiatric disability was not shown in service or for almost three
years thereafter and that the veteran's psychosis may not be
related to service. A VA psychologist who examined the veteran in
late 1996 and the VA physician who conducted the most recent
psychiatric examination in May 1999 have opined that the veteran's
currently diagnosed psychosis had its initial manifestations during
military service. In view of these conflicting opinions regarding
the onset of the veteran's current psychiatric disability, the
Board's finds the evidence to be in approximate equipoise. Since
that is the case, and with resolution of all reasonable doubt in
the veteran's favor, it is the Board's opinion that the psychosis
was manifested in service, and that service connection for the
veteran's currently diagnosed schizophrenia is warranted.

6 -


ORDER

Service connection for a psychiatric disorder is granted.

BRUCE E. HYMAN 
Member, Board of Veterans' Appeals

- 7 - 



